Citation Nr: 1015689	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder  
(PTSD) for the purpose of accrued benefits.
2.  Entitlement to service connection for esophageal cancer, 
to include as due to exposure to Agent Orange, for the 
purpose of accrued benefits.
3.  Entitlement to service connection for cause of the 
Veteran's death.

REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969.  The appellant is the Veteran's surviving spouse. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the appellant submitted additional 
evidence with a waiver of RO adjudication indicated during 
February 2009.  Thus, remand is not required in this 
instance.


FINDINGS OF FACT

1.  In February 2005, the Veteran submitted claims for 
service connection for PTSD and esophageal cancer. 

2.  The Veteran submitted a notice of disagreement concerning 
his claim for PTSD during February 2005.

3.  The Veteran submitted a notice of disagreement concerning 
his claim for esophageal cancer during November 2005.

4.  The competent evidence of record at the time of the 
Veteran's death indicates that his awards and decorations 
include a Combat Action Ribbon; however, evidence on file at 
the time of death did not show a medical diagnosis of PTSD 
related to his experiences in service. 
 
5.  The evidence of record at the time of the Veteran's death 
is equivocal as to whether his esophageal cancer is or is not 
related to any incident of service. 

6.  The Veteran died in May 2006.  The Veteran's certificate 
of death lists metastatic esophageal cancer as the immediate 
cause of death. 

7.  At the time of his death, the Veteran was not service 
connected for any disability.

8.  There is probative evidence on file that it is more 
likely than not that the Veteran's in-service exposure to 
herbicides was causally related to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD for purposes of accrued benefits have not been met.  38 
U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for entitlement to service connection for 
esophageal cancer for purposes of accrued benefits have been 
met. 38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for establishment of service connection 
for the cause of the Veteran's death have been met.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Id.; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
 See Pelegrini, 18 Vet. App. at 121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The Board notes the appellant did not file a specific claim 
for accrued benefits; however, a claim for DIC by a surviving 
spouse is deemed to include a claim for accrued benefits.  
See 38 C.F.R. § 3.152(b)(1).  Therefore, the appellant was 
not provided specific notice with the evidence necessary to 
support this claim. However, the Veteran was provided notice 
during his lifetime in August 2004 regarding his claims for 
service connection.  Moreover, the Board notes that the law 
requires that accrued benefit claims be adjudicated on the 
basis of the evidence that was of record at the time of the 
Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is 
no prejudice to the claimant in adjudication of the accrued 
benefits claim. Bernard v. Brown, 4 Vet. App. 384 (1993). 

Concerning the issue of service connection for the Veteran's 
cause of death, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, based on existing rating 
decisions or other evidence that was on file when the veteran 
died. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2009) (Emphasis added).  An application for accrued 
benefits must be filed within one year after the date of 
death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  See 
38 C.F.R. § 3.1000(c); 3.152(b) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

1.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Turning to the evidence of record, the Board notes that a DD 
215 dated February 8, 2006 indicates that the Veteran was 
entitled to a Combat Action Ribbon.  Although this 
information was not associated with the claims file prior to 
the Veteran's death, the Board finds the appellant's argument 
indicating VA had that constructive possession of the 
document is compelling as the DD 215 is an official service 
department record created prior to the death of the Veteran, 
which in effect corrects an omission from the Veteran's 
original DD 214.

However, after a detailed review of the claims file, the 
Board finds that the preponderance of the medical evidence, 
contained in the Veteran's claims file at the time of his 
death, is against a finding that the Veteran's PTSD was 
related to active service.  Concerning the Veteran's mental 
health status, the RO requested and received private medical 
records from Borgess Medical Center, Battle Creek Health 
System, The Brownell Center, and the Greeneville Hospital 
System.  The treatment records reveal extensive psychiatric 
treatment for many years with diagnoses to include but not 
limited to PTSD, major depressive disorder, bipolar disorder 
with psychotic features, panic disorder with agoraphobia, 
disassociative identity disorder, dependent personality 
traits and possible borderline personality disorder.  A 
December 1991 treatment note from Battle Creek Adventist 
Hospital diagnosed the Veteran with PTSD, severe, as well as 
bipolar disorder.  The examiner noted PTSD symptoms of 
hypervigilance, mood symptoms, panic attacks and controlled 
rage symptoms; however, there is no indication of the 
stressor component of the PTSD diagnosis.  A January 1992 
treatment note indicates that a different examiner also from 
Battle Creek Adventist Hospital felt the Veteran, instead of 
having major depression with psychosis or panic disorder, had 
pre-morbid mixed personality disorder with obsessive-
compulsive and passive dependent traits; also showing 
symptoms suggesting a blend of PTSD and bipolar disorder.  
The examiner also indicated that the Veteran had recurrent 
combat nightmares with the last one being 5-6 years before 
and she felt that he had transferred his combat themes to 
police department themes.  The treatment note also indicates 
that the Veteran was reluctant to see himself as having PTSD.  
An April 1993 treatment note from the Borgess Medical Center 
Psychiatrist Inpatient Unit indicates that the Veteran had a 
strong and significant history of major depressive disorder 
and PTSD secondary to child abusive situations as well as 
recent stress due to an adverse job situation.  A January 
1998 note from the Greeneville Hospital system indicates that 
the physician authoring the note had followed the Veteran for 
a number of years.  The physician indicated the Veteran's 
Axis I diagnoses as major depressive disorder with psychotic 
features, disassociative identity disorder, and dependant 
personality traits; with an Axis IV diagnosis of severe 
childhood and adult trauma.  The examiner additionally 
indicated that two of the Veteran's multiple personalities 
were Corporal or Lieutenant Hill.

The Board additionally notes that the Veteran submitted A 
National Center for PTSD Fact Sheet in order to support his 
claim for service connection for PTSD.  However, the 
literature was general in nature, discussing prevalence of 
PTSD and other psychological disorders in Vietnam era 
veterans.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).

To summarize, after reviewing multiple psychiatric treatment 
notes and evaluations from various providers that were on 
file at the time of death, the preponderance of the evidence 
is against a finding that the Veteran had PTSD related to in-
service stressors.  In this regard, the Board notes that 
examiners concluding that the Veteran had an Axis I diagnosis 
of PTSD, attributed the PTSD to childhood abuse or stress 
related to the Veteran's post-service occupation, or did not 
identify a specific stressor.  See DSM-IV.  The Board 
observes that a January 1992 examiner indicated that she 
believed the Veteran's symptoms suggested PTSD.  However, the 
examiner declined to diagnosis the Veteran with PTSD, instead 
indicating pre-morbid mixed personality disorder  with 
obsessive-compulsive and passive dependent traits, without 
discussing the criteria for a diagnosis of PTSD conforming to 
the DSM-IV.  The Board additionally notes that the January 
1998 examiner, who indicated that he had treated the Veteran 
for many years, declined to give the Veteran a diagnosis of 
PTSD but instead indicated Axis I diagnoses of major 
depressive disorder with psychotic features, disassociative 
identity disorder, and dependant personality traits.  Thus, 
taking all of the relevant medical evidence into account, the 
Board must find that the preponderance of the evidence is 
against the appellant's claim for accrued benefits for PTSD.

The Board acknowledges the Veteran's and the appellant's 
contentions that his PTSD was related to service.  The Board 
observes, however, that they, as a laypeople, were not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a psychiatric condition.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that medical records dated before the 
Veteran's death but submitted to the RO after the Veteran's 
death contain relevant information potentially relating the 
Veteran's PTSD to service.  However, the Board reiterates 
that for accrued benefits purposes, evidence that was not on 
file when the Veteran died cannot be considered in 
adjudication of the claim.

Thus, after a detailed review of the claims file, the Board 
finds that the preponderance of the medical evidence, 
contained in the Veteran's claims file at the time of his 
death, is against a finding that the Veteran's PTSD was 
related to active service.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

2.  	Esophageal Cancer

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further 
provides that, if a Veteran was exposed to a herbicide agent 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or esotheliomas).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become 
manifest to a degree of 10 percent or more, even though there 
is no record of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309.

Turning to the evidence of record, the Board notes that the 
Veteran's service treatment records reveal no complaints 
concerning or treatment of esophageal cancer.  Nor is there 
medical evidence of such disease within one year of active 
service.  

The Board notes that although exposure to herbicides in-
service is conceded in this case, the Veteran is not entitled 
to presumptive service connection since esophageal cancer is 
not considered in the list of conditions deemed by VA to be 
related to herbicide exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309. 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board must determine whether the Veteran has 
esophageal cancer that is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), including as due 
to prior exposure to herbicide agents that were used in 
Vietnam.

The Veteran submitted a letter dated August 2005 from his 
private physician, Dr. G, indicating that the Veteran had 
metastatic esophageal carcinoma, that he had previous 
exposure to Agent Orange, and that it was her medical opinion 
that it is just as likely as not that the Veteran's 
esophageal cancer may be related to his exposure to Agent 
Orange.  She also noted that the letter was generated at the 
Veteran's request.  

The Veteran also submitted a letter from Dr. S dated 
September 2005 which indicates that he would appreciate a 
review of the Veteran's case in regards to a relationship 
between dioxin exposure and his subsequent development of 
esophageal adenocarcinoma.  The physician additionally 
indicates that the Veteran's disease was first documented in 
August 2004.  

The Veteran additionally submitted a letter from the 
Esophageal Cancer Awareness Association which indicates that 
the best researchers still could not tell if adenocarcinoma 
of the esophagus was specifically associated with exposure to 
a carcinogenic substance such as Agent Orange.  The letter 
was written by an environmental toxicologist with 41 years of 
experience.  It is to the effect that there was some 
statistical evidence that substantial exposure to Agent 
Orange increased the chances of esophageal cancer.

The Veteran also sent in a VA report concerning a possible 
association between adverse health effects and exposure to 
Agent Orange dated 1990.  It was indicated that there was a 
numerical to associate esophageal cancer with Agent Orange 
exposure.  

The Veteran was afforded VA examinations during February 2006 
and May 2006.  The February 2006 examiner indicated that he 
did not have the knowledge to opine concerning a possible 
relationship between herbicides and the Veteran's esophageal 
cancer as he was an otolaryngologist.  The second examiner, 
also a physician, indicated that he had reviewed the 
Veteran's claims file and that he specifically noted the 
evidence discussed above which had already been associated 
with the claims file.  The examiner indicated that the 
Veteran had adenocarcinoma of the esophagus, diagnosed during 
the spring of 2004.  The examiner indicated that medical 
records indicated that the Veteran had a history of reflux, 
meaning gastroesophageal reflux; however, there was no 
mention of whether he had Barrett's esophagus.  The Veteran 
cited to the Textbook of Cancer, 7th edition by Dr. DeVita, 
which indicates that gastroesophageal reflux disease was one 
of the strongest risk factors for the development of 
adenocarcinoma of the esophagus.  The examiner also discussed 
a study in Sweden which indicated that this association was 
noted regardless of whether there was Barrett's esophagus or 
not; also noting that the trends and incident rate of 
gastroesophageal reflux disease over the past three decades 
paralleled the trends of increasing incidents of 
adenocarcinoma in the United States.  Based on this review of 
the Veteran's medical records and medical literature, the 
examiner indicated that the Veteran's adenocarcinoma of the 
esophagus was less likely than not caused by or as a result 
of exposure to Agent Orange.  It was also indicated that the 
VA did not list this type of cancer in the presumptive 
diseases.

The Board finds that there is some evidence for and some 
against the claim.  There is a positive opinion, without any 
particular supporting medical bases.  There is statistical 
information, which is not specific to this Veteran.  There is 
a statement suggesting there might be a relationship to 
examine.  Finally there is the VA opinion that there is no 
relationship.  That opinion notes that there is a history of 
reflux, but no Barrett's esophagus (which is a pre-cancerous 
indication according to other evidence on file).

It is concluded that the evidence is in relative equipoise as 
to the relationship between Agent Orange exposure and the 
onset of the cancer at issue.  The VA examiner, while 
providing a well reasoned opinion appears to rule out a 
relationship because it is not on the VA list of presumptive 
cancers.  That is, as noted, not the sole basis for 
entitlement.  In this case, evidence on file at death 
included an etiological opinion by a treating physician and 
that can be based on the treatment rendered.  Moreover, there 
is some statistical evidence that a relationship might exist.  
As such, resolving reasonable doubt in the appellant's favor, 
there was, at the time of death, sufficient evidence to all 
the claim of service connection for esophageal cancer for the 
purposes of accrued benefits.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

B.  Cause of Death

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Veteran died in May 2006.  The death certificate lists 
his cause of death as metastatic cancer of the esophagus.  
The appellant asserts that the Veteran's in-service exposure 
to herbicides was the primary cause of his esophageal cancer.

The appellant submitted, through her representative, medical 
opinions from Dr. H dated June 2006 and February 2009 
concerning the relationship between the Veteran's in-service 
herbicide exposure and his death.  The opinion indicated Dr. 
H believed that the Veteran had never suffered from acid 
reflux, had no erosive esophagitis at the time of diagnosis 
and only the initial biopsies revealed intestinal metaplasia 
with subsequent pathologic samples from the resection of the 
tumor, not indicating Barrett's esophagus.  Additionally, in 
a February 2009 letter, Dr. H referred to the VA literature 
referenced above and further indicated that he believed it 
was more likely than not that herbicide exposure during the 
Veteran's service time was what provoked his cancer which 
eventually took his life.  

In light of the above, the discussion in the preceding 
section, and after resolving all doubt in the appellant's 
favor, the Board finds that service connection for the cause 
of the Veteran's death is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD for the purpose of 
accrued benefits is denied.
Entitlement to service connection for esophageal cancer, to 
include as due to exposure to Agent Orange, for the purpose 
of accrued benefits is granted.
Entitlement to service connection for the cause of the 
Veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


